DETAILED ACTION
	This Office action is in response to amendment received March 17, 2021.
The rejection under 25 U.S.C. 103 as being unpatentable over NAKAJIMA et al (214/0170855) is withdrawn in view of the amendment to claim 1 wherein the mol% of formula (1) when a is 1 is no longer taught.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1, 4-7, and 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is confusing for the possible options of the hydrolyzable silane raw material.  The amendment of March 17, 2021 appears to clarify that formula (1) is present in the polysiloxane in an amount of 100 to 50 mol% when a is 1 and that when a is 2 the mol% is 0 to 
Clarification is necessary by amendment as to the scope of the protection desired for each of the defined hydrolyzable silane raw units when a is 0, a is 1 and a is 2. 
Claims 4 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 4 fails to further limit claim 1 for the mol% of formula (1) when a is 1, as the range is expanded from 100 to 50 mol% to 0 to 100 mol%.  Further claim 14 needs further clarification because both formula (1) when a is 0 and a is 1 can both be 0 mol% (zero) and therefore have no material present at all.  Correction is necessary.
Claim 18 fails to further limit formula (1) by expanding the mol% of 100 to 50 mol% of the formula (1) when a is 1 in claim 1 to 0 to 99 mol% when a is 1 in claim 18.  
Further claim 18 is unclear and indefinite with respect to the limitation of the amounts of formula (1) defined to be 1 to 100 mol% when a is 0, because claim 1 establishes that formula (1) is present in an amount of 100 to 50 mol%, thus the overlapping ranges when a is 0 is confusing as to the scope of protection sought.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 1, 4-7 and 13-18 would be allowed upon correction of the indefiniteness of claims 1, 4 and 18 above.
None of the prior art references record disclose the claimed mol% of the hydrolyzable silane raw material used to make the polysiloxane in claim 1.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. SHIGAKI et al (2019/0051518) is cited as a potential ODP over the possible rejoining of method claims 8-12.  Claims 11 and 12 needs to recite the same limitations and scope as that of the allowed composition/product of claim 1 in order for the method claims to be rejoined. 
While claims 8-10 would be rejected under ODP over SHIGAKI et al in view of NAKAJIMA et al (2014/0170855) for the addition of the curing catalyst to the composition in SHIGAKI et al.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
			
					/John S Chu/                                                            Primary Examiner, Art Unit 1737                                                                                                                                            
J.Chu
April 22, 2021